COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-072-CV
 
IN RE LEOTIS ALLEN                                                               RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL 
A:  MCCOY, J.; CAYCE, C.J.; and
DAUPHINOT, J. 
 
DELIVERED: 
March 11, 2008




    [1]See
Tex. R. App. P. 47.4.